     Case: 1:18-cv-02306 Document #: 55 Filed: 08/29/19 Page 1 of 1 PageID #:383


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Inmar, Inc., et al. v. Monica                  Case Number: 18-cv-2306
            Murphy Vargas, et. al.

An appearance is hereby filed by the undersigned as attorney for:
Inmar, Inc. and Collective Bias, Inc.
Attorney name (type or print): Christina R. Chapin

Firm: Drinker Biddle & Reath LLP

Street address: 191 N. Wacker Drive, Suite 3700

City/State/Zip: Chicago, Illinois 60606

Bar ID Number: 6329533                                     Telephone Number: 312-569-1106
(See item 3 in instructions)

Email Address: christina.chapin@dbr.com

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on August 29, 2019

Attorney signature:            S/ Christina R. Chapin
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
